Exhibit Investor Relations: Deborah Abraham Vice President, Investor Relations (212) 287-8289 FOR IMMEDIATE RELEASE WARNACO REPORTS SECOND QUARTER 2008 RESULTS Company Raises Adjusted Fiscal 2008 Guidance NEW YORK August 7, 2008 The Warnaco Group, Inc. (NYSE: WRC) today reported results for the second quarter ended July 5, 2008. For the second quarter on a GAAP basis: ● Net revenues rose 22% compared to the prior year quarter ● Gross margin increased 290 basis points to 45% of net revenues ● Operating margin increased 290 basis points to 10% of net revenues ● Income from continuing operations increased 23% to $0.57 per diluted share For the second quarter on an adjusted basis (non-GAAP) (excluding certain tax items, restructuring expenses and pension income/expense): ● Operating margin increased 330 basis points to 11% of net revenues ● Income from continuing operations increased 56% to $0.71 per diluted share The accompanying tables provide a reconciliation of actual results to the as adjusted results. The Company believes it is valuable for users of the Company’s financial statements to be made aware of the as adjusted financial information, as such measures are used by management to evaluate the operating performance of the Company's continuing businesses on a comparable basis. “We are pleased to report another strong quarter for Warnaco,” stated Joe Gromek, Warnaco’s President and Chief Executive Officer.“Our second quarter results included broad based strength with all operating segments and geographies recording increased revenue and profitability.Our key expansion initiatives, including international, direct-to-consumer and our Calvin Klein businesses, continued to fuel our growth.During the quarter, international revenues accounted for 50% of the Company’s total, led by 51% growth in Europe.With powerful brands and an integrated global platform, we are excited about our opportunities both in the near and long term.” Mr.
